Citation Nr: 1514885	
Decision Date: 04/07/15    Archive Date: 04/21/15

DOCKET NO.  13-07 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a back disability.

2. Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. M. Olson, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1979 to July 1979 and from May 1987 to April 1992.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cheyenne, Wyoming.  

The Veteran requested a Board hearing in his March 2013 substantive appeal.  However, in May 2014, the Veteran contacted the Board and indicated that he wished to withdraw his request for a hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn and will proceed to adjudicate the case based on the record.  See 38 C.F.R. § 20.704 (2014).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1. In an October 2008 rating decision, the RO most recently denied the claim to reopen the issue of entitlement to service connection for postoperative lumbosacral degenerative disc disease, the Veteran withdrew his appeal of that decision in a May 2009 written statement, and no new and material evidence was submitted within the appeal period.

2. Evidence received since the time of the October 2008 rating decision is new, related to an unsubstantiated fact necessary to substantiate the claim, and raises the reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a back disability.


CONCLUSIONS OF LAW

1. The October 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008); currently, 38 U.S.C.A. 
§ 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2. Evidence submitted to reopen the claim of entitlement to service connection for a back disability is new and material, and the claim is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens the claim of entitlement to service connection for a back disability.  As this constitutes a complete grant of the claim decided herein, no discussion of VA's duty to notify or assist is necessary.

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (West 2014).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In this case, the Veteran withdrew the appeal of the claim of entitlement to service connection for postoperative lumbosacral degenerative disc disease following the October 2008 rating decision.  Thus, it is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  As the October 2008 rating decision is the last final disallowance with respect to the claim, the Board must review all of the evidence submitted since the decision to determine whether the Veteran's claim should be reopened and re-adjudicated on a de novo basis.  In the October 2008 rating decision, the RO denied service connection because the evidence did not show that the Veteran's back disability was incurred in or aggravated by military service.  Thus, in order for the Board to reopen the Veteran's claim, new evidence must been added to the record since the October 2008 rating decision that addresses this basis or supports a new theory of entitlement. 

Evidence submitted and obtained since the October 2008 rating decision includes private treatment records, VA treatment records, and lay evidence.  In particular, lay statements from the Veteran's family indicate that the Veteran initially injured his back during active duty and continued to have back pain until the subsequent work injury.  In addition, VA treatment records indicate the Veteran reported experiencing back pain since 1991.  Further, in an April 2011 letter, a private physician, Dr. R. Narotzky, opined that, based on the medical records, the Veteran's original back injury occurred while he was in the military in 1991.  Upon review, the Board finds this evidence is both new and material evidence sufficient to reopen the Veteran's claims.  The evidence is new as it had not been previously considered by VA, and the evidence is "material" because it relates to unestablished facts necessary to substantiate the underlying service connection claims.  Specifically, it supports the finding that the Veteran initially injured his back during active duty and continued to experience back pain following the initial injury.  In addition, it indicates the Veteran's current back disability may be related to the initial in-service injury.  As a result, the Board finds the evidence raises a reasonably possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for a back disability is reopened.  Justus, 3 Vet. App. at 512-13.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a back disability is reopened, and, to that extent, the appeal is granted.


REMAND

Preliminarily, the Board finds that adjudication of the reopened claim of entitlement to service connection for a back disability on a de novo basis is inappropriate at this juncture.  In Hickson v. Shinseki, 23 Vet. App. 394 (2010), the Court stated that when the Board reopens a claim after the RO has denied reopening that same claim, the matter must be returned to the RO for consideration of the merits because the RO should, in the first instance, consider that new evidence, as well as any laws and regulations not previously considered, and decide the matter so as to preserve for the claimant the one review on appeal.  In the present case, the RO has not "de facto" reopened the claim and/or considered such on the merits.  Accordingly, the issue must be remanded to the RO for consideration of such in the first instance on the merits and in light of the new evidence not previously considered.

Additionally, the Veteran underwent VA examination in connection with his claim in April 2002.  As the VA examiner did not have the opportunity to review the new evidence submitted subsequent to the examination, the Board finds remand is warranted for a new VA examination to determine whether any current back disability is related active duty.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. § 3.159.  Further, as it appears the Veteran receives continuous treatment through VA, the Board finds the RO should obtain any outstanding VA treatment records dated from November 2008 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record all VA treatment records for the Veteran dated from November 2008 to the present.  All actions to obtain the requested records should be fully documented in the record.

2. Then, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any current back disability.  The Veteran's claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  After review of the evidence, to include the service treatment records, VA treatment records and examination report, private treatment records, Workers' Compensation records, Social Security Administration records, and lay evidence, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any current back disability had its onset during active duty, was caused by active duty, or is otherwise related to active duty.  

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

3. Then, re-adjudicate the claim of entitlement to service connection for a back disability.  If the benefit sought on appeal remains denied, provide the Veteran and his representative a Supplemental Statement of the Case and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


